Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 Carol Ruth Hurley, Appellant                          Appeal from the 124th District Court of
                                                       Gregg County, Texas (Tr. Ct. No. 46293-B).
 No. 06-17-00206-CR         v.                         Opinion delivered by Chief Justice Morriss,
                                                       Justice Moseley and Justice Burgess
 The State of Texas, Appellee                          participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Carol Ruth Hurley, has adequately indicated her inability to
pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED MARCH 28, 2018
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk